     Case 4:20-cv-04567-HSG Document 30-1 Filed 09/09/21 Page 1 of 6




 1
 2   LABATON SUCHAROW LLP                  LOWENSTEIN SANDLER LLP
     Thomas A. Dubbs (pro hac vice)        Michael S. Etkin (pro hac vice)
 3   Carol C. Villegas (pro hac vice)      Andrew Behlmann (pro hac vice)
     Jeffrey A. Dubbin (SBN 287199)        One Lowenstein Drive
 4   140 Broadway                          Roseland, NJ 07068
     New York, NY 10005                    973-597-2500
 5   212-907-0700                          metkin@lowenstein.com
     tdubbs@labaton.com                    abehlmann@lowenstein.com
 6   cvillegas@labaton.com
     jdubbin@labaton.com                   MICHELSON LAW GROUP
 7                                         Randy Michelson (SBN 114095)
     Lead Counsel for Securities Lead      220 Montgomery Street, Suite 2100
 8   Plaintiff-Appellant PERA and the      San Francisco, CA 94104
     Class                                 415-512-8600
 9                                         randy.michelson@michelsonlawgroup.com
     [Additional counsel listed in
10   signature block]                      Bankruptcy Counsel for Securities Lead
                                           Plaintiff-Appellant PERA and the Class
11
                         UNITED STATES DISTRICT COURT
12
                      NORTHERN DISTRICT OF CALIFORNIA
13
                                 OAKLAND DIVISION
14
15 In re:
                                             Case No. 20-cv-04567-HSG
16 PG&E CORPORATION
17                 - and –
18 PACIFIC GAS AND ELECTRIC
   COMPANY,                                  SECURITIES PLAINTIFFS’
19                                           REPRESENTATION
                      Debtors.               STATEMENT
20
21 ☒ Affects Both Debtors
   ☐ Affects PG&E Corporation
22
   ☐ Affects Pacific Gas and Electric
23 Company
24
25
26
27
28

     SECURITIES PLAINTIFFS’ REPRESENTATION STATEMENT
     NO. 20-CV-04567 HSG
     Case 4:20-cv-04567-HSG Document 30-1 Filed 09/09/21 Page 2 of 6




 1         The undersigned represent Public Employees Retirement Association of New
 2 Mexico (“Securities Lead Plaintiff” or “Appellant”), the court-appointed lead
 3 plaintiff in the securities class action captioned as In re PG&E Corporation
 4 Securities Litigation, Case No. 18-03509 (the “Securities Litigation”) pending in
 5 the United States District Court for the Northern District of California, on behalf of
 6 itself and the proposed class it represents in the Securities Litigation, together with
 7 York County on behalf of the County of York Retirement Fund, City of Warren
 8 Police and Fire Retirement System, and Mid-Jersey Trucking Industry & Local No.
 9 701 Pension Fund (the “Securities Act Plaintiffs,” collectively with Securities Lead
10 Plaintiff, “Securities Plaintiffs” or “Appellants”). Pursuant to Rule 12(b) of the
11 Federal Rules of Appellate Procedure and Ninth Circuit Rule 3-2(b), Securities Lead
12 Plaintiff submits this Representation Statement. The following list identifies all
13 parties to this action and identifies their respective counsel by name, firm, address,
14 telephone number, and email.
15
16                    PARTY                            COUNSEL OF RECORD

17      Debtors or Appellee                  WEIL, GOTSHAL & MANGES LLP
                                             Stephen Karotkin (pro hac vice)
18                                           Theodore E. Tsekerides (pro hac vice)
                                             Richard W. Slack (pro hac vice)
19                                           Jessica Liou (pro hac vice)
20                                           Matthew Goren (pro hac vice)
                                             767 Fifth Avenue
21                                           New York, NY 10153-0119
                                             Telephone: 212 310 8000
22                                           Fax: 212 310 8007
                                             stephen.karotkin@weil.com
23                                           theodore.tsekerides@weil.com
24                                           richard.slack@weil.com
                                             jessica.liou@weil.com
25                                           matthew.goren@weil.com

26                                           KELLER BENVENUTTI KIM LLP
                                             Tobias S. Keller (SBN 151445)
27
                                             Jane Kim (SBN 298192)
28                                           650 California Street, Suite 1900
                                             San Francisco, CA 94108
     SECURITIES PLAINTIFFS’ REPRESENTATION STATEMENT
     NO. 20-CV-04567 HSG
      Case 4:20-cv-04567-HSG Document 30-1 Filed 09/09/21 Page 3 of 6




 1                                             Telephone: (415) 496-6723
                                               Fax: (650) 636-9251
 2                                             tkeller@kbkllp.com
                                               jkim@kbkllp.com
 3      PG&E Corporation                       LATHAM & WATKINS LLP
 4                                             James E. Brandt (pro hac vice)
                                               1271 Avenue of the Americas
 5                                             New York, NY 10020
                                               Telephone: (212) 906-1200
 6                                             Fax: (212) 751-4864
                                               james.brandt@lw.com
 7
 8                                             LATHAM & WATKINS LLP
                                               Michael J. Reiss (SBN 275021)
 9                                             355 S. Grand Ave., Suite 100
                                               Los Angeles, CA 90071
10                                             Telephone: (213) 485-1234
                                               Fax: (213) 891-876
11
                                               michael.reiss@lw.com
12      Official Committee of Tort Claimants   BAKER & HOSTETLER LLP
                                               Robert Julian (SBN 88469)
13                                             Kimberly Morris (SBN 249933)
                                               David J. Richardson (SBN 168592)
14                                             Lauren T. Attard (SBN 320898)
15                                             Transamerica Pyramid Center
                                               600 Montgomery Street, Suite 3100
16                                             San Francisco, CA
                                               Telephone: (415) 659-2600
17                                             Fax: (415) 659-2601
                                               rjulian@bakerlaw.com
18                                             kmorris@bakerlaw.com
19                                             drichardson@bakerlaw.com
                                               lattard@bakerlaw.com
20
                                               MACCONAGHY & BARNIER PLC
21                                             John H. MacConaghy (SBN 83684)
                                               645 1st Street W #D
22                                             Sonoma, CA 95476
23                                             Telephone: (707) 935-3205
                                               macclaw@macbarlaw.com
24
                                               BROWN RUDNICK LLP
25                                             Eric R. Goodman (pro hac vice)
                                               127 Public Square
26                                             Cleveland, OH 44114-1214
27                                             Telephone: (216) 861-7418
                                               Fax: (216) 696-0740
28                                             egoodman@brownrudnick.com

     SECURITIES PLAINTIFFS’ REPRESENTATION STATEMENT
     NO. 20-CV-04567 HSG
      Case 4:20-cv-04567-HSG Document 30-1 Filed 09/09/21 Page 4 of 6




 1      Shareholder Proponents              JONES DAY
                                            Bruce S. Bennett (SBN 105430)
 2                                          Joshua M. Mester (SBN 194783)
                                            James O. Johnston (SBN 167330)
 3                                          555 South Flower Street
 4                                          Fiftieth Floor
                                            Los Angeles, CA 90071-2300
 5                                          Telephone: (213) 489-3939
                                            Fax: (213) 243-2539
 6                                          bbennett@jonesday.com
                                            jmester@jonesday.com
 7                                          jjohnston@jonesday.com
 8
 9
10 Dated: September 9, 2021                Respectfully submitted,
11                                         LABATON SUCHAROW LLP
12                                  By:    /s/ Thomas A. Dubbs
                                           Thomas A. Dubbs (pro hac vice)
13                                         Carol C. Villegas (pro hac vice)
                                           Jeffrey A. Dubbin (SBN 287199)
14                                         140 Broadway
                                           New York, NY 10005
15                                         212-907-0700
                                           tdubbs@labaton.com
16                                         cvillegas@labaton.com
                                           jdubbin@labaton.com
17
                                           Lead Counsel for Securities Lead
18                                         Plaintiff-Appellant PERA and the Class
19
20
21
22
23
24
25
26
27
28

     SECURITIES PLAINTIFFS’ REPRESENTATION STATEMENT
     NO. 20-CV-04567 HSG
      Case 4:20-cv-04567-HSG Document 30-1 Filed 09/09/21 Page 5 of 6




 1                                         MICHELSON LAW GROUP
                                           Randy Michelson (SBN 114095)
 2                                         220 Montgomery Street, Suite 2100
                                           San Francisco, CA 94104
 3                                         415-512-8600
                                           randy.michelson@michelsonlawgroup.com
 4
 5                                         LOWENSTEIN SANDLER LLP
                                           Michael S. Etkin (pro hac vice)
 6                                         Andrew Behlmann (pro hac vice)
                                           One Lowenstein Drive
 7                                         Roseland, NJ 07068
                                           973-597-2500
 8                                         metkin@lowenstein.com
                                           abehlmann@lowenstein.com
 9
                                           Bankruptcy Counsel for Securities Lead
10                                         Plaintiff-Appellant PERA and the Class
11                                         WAGSTAFFE, VON LOEWENFELDT,
                                             BUSCH & RADWICK, LLP
12                                         James M. Wagstaffe (SBN 95535)
                                           Frank Busch (SBN 258288)
13                                         100 Pine Street, Suite 725
                                           San Francisco, CA 94111
14                                         415-357-8900
                                           wagstaffe@wvbrlaw.com
15                                         busch@wvbrlaw.com
16                                         Liaison Counsel for the Class
17                                         ROBBINS GELLER RUDMAN
                                             & DOWD LLP
18                                         Darren J. Robbins (SBN 168593)
                                           Brian E. Cochran (SBN 286202)
19                                         655 West Broadway, Suite 1900
                                           San Diego, CA 92101
20                                         619-231-1058
                                           darrenr@rgrdlaw.com
21                                         bcochran@rgrdlaw.com
22
23
24
25
26
27
28

     SECURITIES PLAINTIFFS’ REPRESENTATION STATEMENT
     NO. 20-CV-04567 HSG
      Case 4:20-cv-04567-HSG Document 30-1 Filed 09/09/21 Page 6 of 6




 1                                         ROBBINS GELLER RUDMAN
                                             & DOWD LLP
 2                                         Willow E. Radcliffe (SBN 200089)
                                           Kenneth J. Black (SBN 291871)
 3                                         Post Montgomery Center
                                           One Montgomery Street, Suite 1800
 4                                         San Francisco, CA 94104
                                           415-288-4545
 5                                         willowr@rgrdlaw.com
                                           kennyb@rgrdlaw.com
 6
                                           Counsel for Securities Act
 7                                         Plaintiffs-Appellants
 8                                         VANOVERBEKE, MICHAUD
                                             & TIMMONY, P.C.
 9                                         Thomas C. Michaud
                                           79 Alfred Street
10                                         Detroit, MI 48201
                                           313-578-1200
11                                         tmichaud@vmtlaw.com
12                                         Additional Counsel for Securities
                                           Act Plaintiffs-Appellants
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     SECURITIES PLAINTIFFS’ REPRESENTATION STATEMENT
     NO. 20-CV-04567 HSG
